DETAILED ACTION
Response to Amendments
The amendment filed on 12/28/2020 has been entered.  
Claims 1-3, 6-10, 20, 23-29, and 31-34 remain pending in the application. 
Allowable Subject Matter
Claims 31-34 are allowed.  
Regarding claim 32, the prior art of record, in combination with other limitations of the claim, is silent on “during a first pass of the third sled around the second continuous path, the third operating station cooperates with the first operating station to thereby perform the first operation on the film; and wherein during the second pass of the third sled around the second continuous path, the third operating station cooperates with the second operating station to thereby perform the second operation on the film”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 33, the prior art of record, in combination with other limitations of the claim, is silent on “wherein the third operating station alternately cooperates with the first operating station and the second operating station during each subsequent pass around the second continuous path”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claims 31 and 34 are allowed for depending on one of the above allowed claims
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 6-10, 20 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “wherein the first sled and the second sled each travel around the entire continuous path at a desired speed such that distance along the track between the first sled and the second sled remains constant” was not described in the original specification with sufficient detail and in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Para 0036 describes the operating stations 405-407 move at film when the seal is being formed.  However, para 0036 does not teach that the speed of the operating stations is maintained along the track such that the distance between them is kept constant through the entirety of the continuous track. On the contrary, para 0036 teaches the speed of the operating stations changes after sealing is completed. For example para 0036 describes “Only one die backing 413 is shown, so in this embodiment operating station 413 moves very quickly after the seal is formed to be back at the starting position for forming the next seal” and “Other numbers of operating stations can be provided, and their speed is controlled such that they follow the film when operating, and travel fast enough when not operating to be ready for the next time they are needed to operate” (emphasis added) and 0049 describes “The motion and operation of each sled is independently controllable. The film can travel at a constant speed, with the sleds tracking the film while performing an operation, and then returning to a starting position to start the operation on the next segment of film” Para 0049 does not teach that the speed of the operating stations remains constant through the entire continuous path.
Regarding claim 20, the limitation “a plurality of sleds that moves on the track such that each sled of the plurality of sleds travels around the entire continuous path and begins a second pass around the path without reversing direction, wherein each sled in the plurality of sleds travels at a desired speed such that distance along the track between each sled remains constant” was not described in the original specification with sufficient detail and in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Para 0036 describes the operating stations 405-407 move at film when the seal is being formed.  However, para 0036 does not teach that the speed of the operating stations is maintained along the track such that the distance between them is kept constant through the entirety of the continuous track. On the contrary, para 0036 teaches the speed of the operating stations changes after sealing is completed. For example para 0036 describes “Only one die backing 413 is shown, so in this embodiment operating station 413 moves very quickly after the seal is formed to be back at the starting position for forming the next seal” and “Other numbers of operating stations can be provided, and their speed is controlled such that they follow the film when operating, and travel fast enough when not operating to be ready for the next time they are needed to operate” (emphasis added) and 0049 describes “The motion and operation of each sled is independently controllable. The film can travel at a constant speed, with the sleds tracking the film while performing an operation, and then returning to a starting position to start the operation on the next segment of film” Para 0049 does not teach that the speed of the operating stations remains constant through the entire continuous path.  
Claims 2-3, 6-10, and 23-29 are rejected for depending on one of the above claims

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claim(s) 1-3, 6-10, 20 and 23-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-3, 6-10, 20 and 23-29 are also rejected for the reasons described in 112(a) or first para and because it is unclear how the features described can be incorporated into the machine as described and how the machine will function once these features are incorporated. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 6-8, 20, 23-25, and 28-29 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USP# 6,195,967 of Todd et al. (henceforth Todd) in view of USPGP# 20030230941 of Jacobs (henceforth Jacobs).
Regarding claim 1, Todd teaches A machine (Todd: 10) to convert a film (Todd: 14) into a plurality of objects (Todd: 12), comprising:
A track (Todd: 250): 
a first sled (Todd: 56, see annotated and zoomed fig. 7) that moves on the track;
a first operating station (Todd: 36) that performs a first operation (Todd: bottom sealing) on the film 
a second sled (Todd: 58, see annotated and zoomed fig. 7) that moves on the track; 
a second operating station (Todd: 42) that is mounted on the second sled and moves with the second sled and performs a second operation (Todd: side sealing) on the film wherein the film moves along the track (Todd: c. 3, l. 57+ and c. 4, l. 1-26), and wherein the first operating station moves with Todd: c. 3, l. 57+ and c. 4, l. 1-26), and wherein the second operating station moves with the film while performing the second operation (Todd: c. 3, l. 57+ and c. 4, l. 1-34).
Todd, as shown above, is silent on wherein the track forms a continuous path such that the first and second sleds travel around the entire continuous path and begin a second pass around the path without reversing directions and wherein the first sled and the second sled each travel around the entire continuous path at a desired speed such that distance between the first sled and the second sled relative to each other remains constant.
However, Jacobs teaches a web processing machine (Jacobs: machine shown in fig. 7) comprising a film (Jacobs: 241) that moves along a track (Jacobs: top 223); a first sled (Jacobs: one of the sleds 40 that is mounted on top track 223 as shown in fig. 7) that moves on the track; an operating station (Jacobs: 250 that is mounted on the one of the sleds 40) that is mounted on the first sled and moves with the first sled and performs a first operation (Jacobs: para 0055, i.e. sealing) on the film; a second sled (Jacobs: another one of the sleds 40 that is mounted on top track 223 as shown in fig. 7) that moves on the track; a second operating station (Jacobs: 250 that is mounted on the another one of the sleds 40) that is mounted on the sled and moves with the second sled and performs a second operation (Jacobs: para 0055, i.e. cutting) on the film wherein the track forms a continuous path (Jacobs: path around 223) such that the first and second sleds can travel around the entire path and begin a second pass around the path without needing to reverse directions (Jacobs: see fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the machine of Todd with the operating station moving system as taught by Jacobs in order to reduce cost, provide greater flexibility and faster processing speeds by virtue of reduced inertia (no reversing of direction), compliance, damping, friction and wear (Jacobs: para 0004). 
Todd further teaches wherein the first sled and the second sled each travel at a desired speed such that distance along the track between the first sled and the second sled remains constant (Todd: c. 4 l. 18-33). Furthermore, Jacobs teaches that the speed and distance between various sleds can be precisely controlled (Jacobs: para 0095-0096 and para 0101-0102). Therefore, when combined it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the 

Regarding claim 2, the combination of Todd and Jacobs, as shown in claim 1, teaches wherein the machine is at least one of a machine that produces pouches (Todd: 12) and a machine that produces bags, and wherein the first operating station includes a sealer (Todd: 36 are  “bottom seal bar”).
Regarding claim 3, the combination of Todd and Jacobs, as shown in claim 2, teaches wherein the second operating station includes at least one of a second sealer (Todd: 42 are side seal bars), a heater, a cooler, an inserter, a knife, a punch, a perforator, a static charger, and a printer.
Regarding claim 6, the combination of Todd and Jacobs, as shown in claim 1, teaches further comprising a plurality of additional sleds (Todd: 58 that hold the second pair of seal bars 42, and 275) that move on the track with the film and a plurality of additional operating stations (Todd: second pair of side seal bars 42 and 272), each of which is mounted on and moves with one of the plurality of additional sleds (Todd: c. 5, l. 25-30).
Regarding claim 7, the combination of Todd and Jacobs, as shown in claim 1, teaches further comprising a controller (Todd: 15) connected to the first operating station and the second operating station (Todd: c. 6, l. 11-13).
Regarding claim 8, the combination of Todd and Jacobs, as shown in claim 7, teaches wherein the first operation requires a first duration to complete (Todd: c. 6, l. 61+ and c, 7, l. 1-27), and wherein the controller includes an operating time module connected to the first operating station and responsive to the first duration (Todd: c.6, l. 61+ and c, 7, l. 1-27).

Regarding claim 20, Todd teaches a machine (Todd: 10) to convert a film (Todd: 14) into a plurality of objects (Todd: 12), comprising:
Todd: 250);
a plurality of sleds (Todd: 56, 58) that moves on the track;
a plurality of operating stations (Todd: 36, 42), wherein each operating station of the plurality of operating stations are mounted on at least a one of the plurality of sleds (Todd: c. 3, l. 57+ and c. 4, l. 1-26), and wherein each operating satiation of the plurality of operating stations performs at least one of a plurality of operations on the film (Todd: bottom sealing by 36, and side sealing by 42);
a controller (Todd: 15), connected to control the movement of the plurality of sleds (Todd: c. 6, l. 61+ and c, 7, l. 1-27); wherein the film moves intermittently along the track (Todd: c. 5, l. 11-14); and
wherein the controller includes a configuration module  that is not active when the film is not moving (Todd: the controller 15 controls the motion of operating stations 36, 42 as mentioned in c. 6, l. 61+ and c.7 l. 1-27;  Todd also mentions in in c. 5, l. 11-14, “It will be appreciated that for intermittent web motion, the machine 10 of the present invention could be operated so that the seal bars engage the web during dwells, as is conventional.”; Furthermore,  Todd describes a conventional intermittent machine in c. 1, l. 58-61 “Most conventional intermittent motion machines, on the other hand, have web-engaging components which are stationary and perform operations during dwell periods between incremental advances.” Therefore, the controller 15 will inherently have a configuration module that stops the translation movement of sleds 56, 58 during intermittent processing when the machine is run in a “conventional” intermittent mode).
Todd, as shown in above, is silent on wherein the track forms a continuous path such that the plurality of sleds travel around the entire continuous path and begin a second pass around the path without reversing direction.
However, Jacobs teaches a web processing machine (Jacobs: machine shown in fig. 7) comprising a film (Jacobs: 241) that moves along a track (Jacobs: 223); a first sled (Jacobs: one of the sleds 40 that is mounted on track 223 as shown in fig. 7) that moves on the track; an operating station (Jacobs: 250 that is mounted on the one of the sleds 40) that is mounted on the first sled and moves with the first sled and performs a first operation (Jacobs: para 0055, i.e. sealing) on the film; a second sled (Jacobs: another one of the sleds 40 that is mounted on track 223 as shown in fig. 7) that moves on the track; a second operating station (Jacobs: 250 that is mounted on the another one of the sleds 40) that is mounted on the sled and moves with the second sled and performs a second operation (Jacobs: para 0055, i.e. cutting) on the film wherein the track forms a continuous path (Jacobs: path around 223) such that the plurality of sleds can travel around the entire path and begin a second pass around the path without needing to reverse directions. (Jacobs: see fig. 7).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the machine of Todd with the operating station moving system as taught by Jacobs in order to reduce cost, provide greater flexibility and faster processing speeds by virtue of reduced inertia (no reversing of direction), compliance, damping, friction and wear (Jacobs: para 0004).
Todd further teaches wherein the first sled and the second sled each travel at a desired speed such that distance along the track between the first sled and the second sled remains constant (Todd: c. 4 l. 18-33). Furthermore, Jacobs teaches that the speed and distance between various sleds can be precisely controlled (Jacobs: para 0095-0096 and para 0101-0102). Therefore, when combined it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first sled and the second sled each travel around the entire continuous path at a desired speed such that distance along the track between the first sled and the second sled remains constant, in order to optimize sealing (operations on the film) while also preventing crashing/bumping of the sleds.  Please note, applicant has not provided criticality of maintain a constant distance between the sleds (see para 0036 and 0049).  On the contrary Applicant teaches the distance between the sleds can vary (see para 0036). 
Regarding claim 23, the combination of Todd and Jacobs as shown in claim 20, teaches wherein the machine is a machine that produces pouches, and wherein a one of the plurality of operating stations includes a sealer (Todd: 36 is a bottom sealer), and wherein each of the plurality of operating stations performs the at least one of a plurality of operation (Todd: bottom sealing, side sealing) on the film while the film is not moving (Todd: c. 5, l. 11-14, “It will be appreciated that for intermittent web motion, the machine 10 of the present invention could be operated so that the seal bars engage the web during dwells, as is conventional.”).
Regarding claim 24, the combination of Todd and Jacobs, as shown in claim 23, teaches wherein the plurality of operating stations are at least one of at least one of a sealer (Todd: 42 is a side sealer), a heater, a cooler, an inserter, a knife, a punch, a perforator, a static charger, and a printer.
Regarding claim 25, the combination of Todd and Jacobs, as shown in claim 24, teaches wherein the at least one of a plurality of operations each requires one of a plurality of durations to complete (Todd: c. 5, l. 11-14, “It will be appreciated that for intermittent web motion, the machine 10 of the present invention could be operated so that the seal bars engage the web during dwells, as is conventional.”), and wherein the controller includes an operating time module (Todd: c. 6, l. 61+ and c. 7, l. 1-26, “dwell periods”) connected to the plurality of operating stations and responsive to the plurality of durations.
Regarding claim 28, the combination of Todd and Jacobs, as shown in claim 1, does not explicitly teach wherein the desired speed is equal to the film speed. 
However, Jacobs further teaches that the speed and distance between various sleds can be precisely controlled (Jacobs: para 0095-0096 and para 0101-0102). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the desired speed equal to film speed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to optimize sealing (operations on the film) while also preventing crashing/bumping of the sleds, involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 29, the combination of Todd and Jacobs, as shown in claim 1, teaches wherein the first operation is different than the second operation (Todd: bottom sealing and side sealing).

    PNG
    media_image1.png
    664
    765
    media_image1.png
    Greyscale


Claim/s 9 and 26 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Todd in view of Jacobs and in further view of USPGP# 2005/0198920 of Nakagawa et al. (henceforth Nakagawa).
Regarding claim 9, the combination of Todd and Jacobs, as shown in claim 7, teaches wherein the controller includes an operating time module connected to the first operating station (Todd: c. 6, l. 61+ and c.7 l. 1-27 operating time module = controller’s sealing “dwell”).  Todd is silent on wherein the controller includes a user set material thickness and wherein the operating time module connected is responsive to the user set material thickness.
Nakagawa teaches a machine (Nakagawa: 300) for converting a film (Nakagawa: 17) into a plurality of objects (Nakagawa: 25) comprising an operating station (Nakagawa: 19), a controller (Nakagawa: 1) wherein the controller includes a user set material thickness (Nakagawa: para 0242 “Alternatively, at the time of exchange of a used film roll 100b for a new one, the operator may read the data recorded in the recording medium 110 using the recording medium reading device 302.” And since the recording medium contains film thickness data (para 0174), Nakagawa teaches the controller includes a “user set material thickness”) and the controller includes an operating time module (Nakagawa: “seal time” as shown in fig. 8) connected to the first operating station and is responsive to the user set material thickness (Nakagawa: step s13, para 0180).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Todd and Jacobs by modifying the operating time module to be responsive to user set material thickness as taught by Nakagawa in order to prevent an operator for entering erroneous operating conditions for the operating station and thereby lowering the downtime and reducing material loss (Nakagawa: para 0016). 
Regarding claim 26, the combination of Todd and Jacobs, as shown in claim 25, teaches wherein the controller includes an operating time module connected to the plurality of operating stations (Todd: c. 6, l. 61+ and c.7 l. 1-27 operating time module = controller’s sealing “dwell”).  Todd is silent on wherein the controller includes a user set material thickness and wherein the operating time module is responsive to the user set material thickness.
However, Nakagawa teaches a machine (Nakagawa: 300) for converting a film (Nakagawa: 17) into a plurality of objects (Nakagawa: 25) comprising an operating station (Nakagawa: 19), a controller (Nakagawa: 1) wherein the controller includes a user set material thickness (Nakagawa: para 0242 “Alternatively, at the time of exchange of a used film roll 100b for a new one, the operator may read the data recorded in the recording medium 110 using the recording medium reading device 302.” And since the recording medium contains film thickness data (para 0174), Nakagawa teaches the controller includes a “user set material thickness”) and the controller includes an operating time module (Nakagawa: “seal time” as shown in fig. 8) connected to the first operating station and is responsive to the user set material thickness (Nakagawa: step s13, para 0180).
the combination of Todd and Jacobs by modifying the operating time module to be responsive to user set material thickness as taught by Nakagawa in order to prevent an operator for entering erroneous operating conditions for the operating station and thereby lowering the downtime and reducing material loss (Nakagawa: para 0016). 

Claim/s 10 and 27 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Todd in view of Jacobs and Nakagawa and in further view of USPGP# 2002/0058574 of Sauder et al. (henceforth Sauder).
Regarding claim 10 or 27, the combination of Todd and Jacobs, as shown in claim 9 or 25, teaches wherein the controller includes an operating time module connected to the first operating station (Todd: c. 6, l. 61+ and c.7 l. 1-27 operating time module = controller’s sealing “dwell”).  Todd is silent on the machine further comprising a material thickness sensor connected to provide a material thickness signal to the controller, and the operating time module is responsive to the material thickness signal.
However, Nakagawa teaches a machine (Nakagawa: 300) for converting a film (Nakagawa: 17) into a plurality of objects (Nakagawa: 25) comprising an operating station (Nakagawa: 19), a controller (Nakagawa: 1) a material thickness sensor (Nakagawa: 302) connected to provide a material thickness (Nakagawa: para 0174 “material thickness”) signal to the controller, and wherein the controller includes an operating time module (Nakagawa: “seal time” as shown in fig. 8) connected to the first operating station the operating time module is responsive to the material thickness signal (Nakagawa: step s13, para 0180).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Todd and Jacobs with the addition of a sensor for sensing material thickness modifying the operating time module to be responsive to material thickness as taught by Nakagawa in order to prevent an operator for entering erroneous operating conditions for the operating station and thereby lowering the downtime and reducing material loss (Nakagawa: para 0016). 
The combination of Todd, Jacobs and Nakagawa, as shown above, uses a reader to detect the material thickness and therefore is silent on the material thickness sensor configured to detect thickness of the film and generate a material thickness signal. However, Sauder teaches a material thickness sensor (Sauder: para 0042, “film parameters, such as width and thickness could be determined by controller 221 using sensors such as photocells”) configured to detect thickness of the film and generate a material thickness signal (Sauder: para 0041-0042) that is processed by a controller (Sauder: 221) for adjusting process parameters (Sauder: para 0041-0042).  Therefore since both the combination of Todd, Jacobs and Nakagawa, as shown above, and Sauder teach methods for detecting material thickness, it would have been obvious to one skilled in the art to substitute one method (reader based detection of material thickness) for the other (material thickness sensor such photocell) to achieve the predictable result of accurately determining material thicknesses. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR) 

Response to Arguments
Applicant’s arguments filed on 12/28/2020 have been fully considered:
All drawing objections have been overcome.
Amended claims have overcome all previous 112 (a/b) or first/second paragraph rejection/s. However, new rejections are made in light of the amendments.
Applicant's arguments with respect to claims 1 and 20 have been considered but are moot because the arguments do not apply to the interpretation of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731